                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO


HARVEY WILLIAM HUGUNIN
                                                     Case No. 1:19-CV-423-BLW
               Plaintiff,
                                                     MEMORANDUM DECISION
        v.                                           AND ORDER


J.P. MORGAN CHASE BANK, N.A.

               Defendant.



                                     INTRODUCTION

        The Court has before it plaintiff’s application to proceed without payment of fees.

For the reasons explained below, the Court will deny the application and dismiss this

case.

                                         ANALYSIS

        The Court is required to screen complaints brought by litigants who seek in forma

pauperis status. See 28 U.S.C. § 1915(e)(2). Plaintiff’s Complaint, or a portion thereof,

will be dismissed if it: (1) is frivolous or malicious; (2) fails to state a claim upon which

relief can be granted; or (3) seeks monetary relief from a defendant who is immune from

such relief. See 28 U.S.C. § 1915(e)(2)(B)(i-iii). To state a claim upon which relief can

be granted, plaintiff’s Complaint must include facts sufficient to show a plausible claim


Memorandum Decision & Order - 1
for relief. See Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). During this initial

review, courts generally construe pro se pleadings liberally, giving pro se plaintiffs the

benefit of any doubt. See Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000).

Additionally, if amending the complaint would remedy the deficiencies, plaintiffs should

be notified and provided an opportunity to amend. See Jackson v. Carey, 353 F.3d 750,

758 (9th Cir. 2003).

       In this case, plaintiff complains that J.P. Morgan Chase Bank N.A. is five months

overdue on its obligation to send him his money – specifically $236.00 – from a checking

account he closed with the Bank. He asks the Court to order the Bank to pay the money

and any additional sum that is reasonable.

       Plaintiff claims jurisdiction based on federal jurisdiction but only cites criminal

statutes that are not applicable here. If the case is instead based on diversity it fails to

satisfy the amount-in-controversy requirement. Because there is no conceivable basis for

federal jurisdiction, the lawsuit is frivolous and no purpose would be served by allowing

amendment of the complaint. The Court will therefore order the matter be dismissed.

                                           ORDER

       In accordance with the Memorandum Decision set forth above,

       NOW THEREFORE IT IS HEREBY ORDERED, that that this action be

DISMISSED WITH PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)(B)(i-iii), without

leave to amend.


Memorandum Decision & Order - 2
      IT IS FURTHER ORDERED, that the Petition to Proceed in Forma Pauperis

(docket no. 1) is DEEMED MOOT.

      IT IS FURTHER ORDERED, that the Clerk close this case.



                                           DATED: December 6, 2019


                                           _________________________
                                           B. Lynn Winmill
                                           U.S. District Court Judge




Memorandum Decision & Order - 3
